DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received from the applicant on December 3, 2020.

Drawings
The drawings were received on December 3, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tomatsu (US 6,497,191) in view of Wurz et al. (US 6,012,505) and Shepard              (US 2,821,989).
Tomatsu discloses an awning, defined as Part #1, for a cruiser, defined as     Part C, as shown in Figures 1-14, said awning being comprised of a light shielding roof panel or cover, defined as Part #3, that is disposed at a top of a flying deck or open cabin, defined as Part #2, of said cruiser, as shown in Figure 13.
Tomatsu, as set forth above, discloses all of the features claimed except for the use of a roof panel that is made from fiber-reinforced plastic, and a roof panel that is divided into left, right and center divided bodies, and front and rear left, right and center bodies.
Wurz et al. discloses an adjustable canopy, as shown in Figures 1a-12, with canvas parts, defined as Parts #1 and 2, which are made from glass fiber reinforced plastic material, as described in lines 54-56 of column 1.
Shepard discloses a convertible top for a boat, as shown in Figures 1-3, where said convertible top, defined as Part #10, is comprised of a fabric top member, defined as Part #12, that is divided into left, right and center sections, as shown in Figure 3, which are also divided into front and rear left, right and center sections, as shown in 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a roof panel or cover that is made from fiber reinforced plastic material, as taught by Wurz et al., and a roof panel or cover that is divided into left, right and center sections, and front and rear left, right and center sections, as taught by Shepard, in combination with the awning for a cruiser as disclosed by Tomatsu for the purpose of providing an awning for a cruiser that is both stronger and made from sectional panels in order to facilitate manufacture.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 28, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617